224 S.E.2d 698 (1976)
29 N.C. App. 504
Teresa Stout TATUM
v.
Royall BROWN, Sr., Individually and as Agent of the Northwestern Mutual Life Insurance Company, and the Northwestern Mutual Life Insurance Company.
No. 7621DC39.
Court of Appeals of North Carolina.
May 19, 1976.
H. Glenn Pettyjohn, Winston-Salem, for plaintiff-appellant.
Hudson, Petree, Stockton, Stockton & Robinson by J. Robert Elster and W. Thompson Comerford, Jr., Winston-Salem, for defendants-appellees.
ARNOLD, Judge.
Plaintiff's contention in this appeal is that the motion to dismiss was improperly granted. Defendant's position is that plaintiff alleged a contract of employment at will, and that her allegations, taken as true for purposes of the motion to dismiss, give rise to no claim upon which relief can be granted. We agree with defendant's position.
Where a contract of employment contains no provision concerning the duration or term of employment, or the means by which it may be terminated, it is terminable at the will of either party, with or without cause. Still v. Lance, 279 N.C. 254, 182 S.E.2d 403 (1971); 5 N.C. Index 2d, *699 Master and Servant, § 10, p. 327. There is no allegation in the instant case concerning the duration or means of termination of the employment. It therefore appears as a certainty that plaintiff is entitled to no relief. Even though there may be merit in her allegations plaintiff does not state a claim upon which relief can be granted. The action was not improperly dismissed. Smith v. Ford Motor Co., 289 N.C. 71, 221 S.E.2d 282 (1976).
We also agree with defendant's position that the doctrine of promissory estoppel does not apply in this action for breach of employment contract.
The order of the trial court is
Affirmed.
BRITT and VAUGHN, JJ., concur.